Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                              CASE NO:
  DENISE WILLIAMS,

         Plaintiff,

         v.

  APPLE NINE HOSPITALITY OWNERSHIP, INC.,
  d/b/a HAMPTON INN FT. LAUDERDALE/DOWNTOWN
  LAS OLAS AREA, a Foreign Profit Corporation.

         Defendant.
                                 ______/

                           COMPLAINT FOR INJUNCTIVE RELIEF

         Plaintiff, DENISE WILLIAMS (“Plaintiff”), by and through undersigned counsel, hereby

  files this Complaint against APPLE NINE HOSPITALITY OWNERSHIP, INC., d/b/a

  HAMPTON INN FT. LAUDERDALE/DOWNTOWN (referred to hereinafter as “HAMPTON

  INN” or “DEFENDANT” or “SUBJECT PROPERTY”), for injunctive relief pursuant to the

  Americans with Disabilities Act, 42 U.SC. §12181, et seq. (“ADA”) and the ADA’s Accessibility

  Guidelines, 28 C.F.R. Part 36 (“ADAAG”), and alleges as follows:

                                           INTRODUCTION

     1. On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

         §12101, et seq.

     2. Congress found, among other things, the following:

         i. Historically, society has tended to isolate and segregate individuals with
            disabilities, and, despite some improvements, such forms of discrimination
            against individuals with disabilities continue to be a serious and pervasive social
            problem;

         ii. Discrimination against individuals with disabilities persists . . .
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 2 of 12




         iii. Individuals with disabilities continually encounter various forms of
              discrimination, including outright intentional exclusion, the discriminatory
              effects of architectural, transportation, and communication barriers,
              overprotective rules and policies, failure to make modifications to existing
              facilities and practices, exclusionary qualification standards and criteria,
              segregation, and relegation to lesser service, programs, activities, benefits, jobs,
              or other opportunities; and

         iv. The continuing existence of unfair and unnecessary discrimination and
             prejudice denies people with disabilities the opportunity to compete on an equal
             basis and to pursue those opportunities for which our free society is justifiably
             famous, and costs the United States billions of dollars in unnecessary expenses
             resulting from dependency and nonproductivity.

  42 U.S.C §12101 (a)(2), (3), (5) and (8).

  3. Under the ADA, hotels are places of public accommodations. 42 U.S.C. §12181(7)(A).

  4. The subject property located at 250 N. Andrews Ave., Fort Lauderdale, Florida, 33301 is a

     public accommodation under the ADA because it is a hotel.

  5. The subject property is required to be in compliance with the ADA and is presently in violation

     of the Act.

  6. Congress gave public accommodations one-and-a-half years from the enactment of the ADA

     to implement its requirements. The effective date of Title III of the ADA was January 26,

     1992, or January 26, 1993 if defendant has/had ten or fewer employees and gross receipts of

     $500,000 or less. 28 C.F.R. §36.508.

  7. Plaintiff has attempted to and has, to the extent possible, accessed the subject property in her

     capacity as a visitor/guest of the subject property, but could not fully do so because of her

     disabilities and the physical barriers to access, dangerous conditions and ADA violations that

     exist at the subject property that preclude and/or limit her access to the subject property and

     the goods, services, facilities, privileges, advantages and/or accommodations offered therein,



                                                    2
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 3 of 12



     including the lack of an appropriate ramp for disabled patrons and the lack of handicap

     accessible parking spaces.

  8. Since August 2019, Plaintiff has visited the subject property as a hotel guest on at least four

     (4) occasions.

  9. Plaintiff greatly enjoys staying at the subject property and intends to return in less than six (6)

     months or sooner, as long as the property is in compliance with the ADA and is accessible to

     her.

  10. Defendant has discriminated against Plaintiff and others with disabilities by denying access to,

     and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

     accommodations of the subject property by failing to remove architectural barriers as required

     by 42 U.S.C. §12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff and others

     with disabilities unless and until Defendant is compelled to remove all physical barriers, that

     exist at the subject property, including those specifically set forth herein, and make the subject

     property accessible to, and usable by persons with disabilities, including Plaintiff.

  11. Defendant has discriminated against Plaintiff and others with disabilities by failing to take

     steps that are necessary to ensure that no individual with a disability is excluded, denied

     services, segregated or otherwise treated differently than other individuals because of auxiliary

     aids and services, in accordance with 42 U.S.C. §12182(b)(2)(A)(iii), when doing do would

     not result in an undue burden.

  12. Defendant has discriminated against Plaintiff and others with disabilities, by failing to make

     reasonable modifications in policies, practices, or procedures, when such modifications are

     necessary to afford such goods, services, facilities, privileges, advantages, or accommodations

     to individuals with disabilities, in accordance with 42 U.S.C. §12182(b)(2)(A)(ii), when


                                                    3
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 4 of 12



     making such modifications would not fundamentally alter the nature of such goods, services,

     facilities, privileges, advantages, or accommodations.

                                            JURISDICTION

     13. This is an action for declaratory relief and injunctive relief pursuant to Title III of the

        Americans with Disabilities Act, 42 U.S.C §12181, et seq. This Court has original

        jurisdiction over the action pursuant to 28 U.S.C. §§1331 and 1343.

     14. Venue is proper pursuant to 28 U.S.C. §1391 and Rule 3.1 of the Local Rules of the United

        States District Court for the Southern District of Florida, in that the existing barriers and

        the subject property are located in Broward County, Florida.

                                              PARTIES

     15. At all times material hereto, Defendant was a foreign corporation authorized to do business

        in Broward County, Florida.

     16. At all times material hereto, Defendant owned and operated a hotel within the jurisdiction

        of this Honorable Court. The hotel that is owned and operated by Defendant is a place of

        public accommodation as defined by the ADA.

     17. At all times material hereto, Plaintiff, DENISE WILLIAMS, has been a resident of the

        Southern District of Florida, is sui juris and has suffered from a bona fide disability as

        defined by the ADA. More specifically, Plaintiff is unable to walk daily without the

        assistance of a cane and suffers from significant limitations in her ability to ambulate.

     18. Plaintiff has possessed a handicapped parking placard with the State of Florida since 2011.

     19. Plaintiff is a United States Military veteran. The Department of Veteran Affairs diagnosed

        Plaintiff as suffering from a permanent and total disability in 2013.

     20. Plaintiff suffers from a traumatic brain injury which significantly limits her ability to walk.


                                                   4
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 5 of 12



     21. Plaintiff also suffers from chronic back and neck injuries which significantly limit her

         ability to walk. More specifically, the VA has diagnosed Plaintiff with asthma and

         shortness of breath, degenerative disc disease in the spine, degenerative joint disease in the

         right shoulder, right knee arthralgia, left wrist arthralgia, traumatic brain injury, left ankle

         osteoarthritis, tinnitus, temporomandibular joint disease, left hip arthralgia, degenerative

         disc disease of L4 and L5 of the lumbosacral spine, left knee arthralgia, and several other

         chronic diseases.

     22. Plaintiff’s disabilities substantially limit her in performing one or more major life activities,

         including but not limited to walking, standing, sitting, stepping, traversing stairs,

         ambulating, bathing, working, cleaning, cooking, dressing, grasping and/or pinching, and

         the vast majority of daily life functions.

     23. Plaintiff takes at least twenty-two (22) medications on a daily basis to help reduce the

         limitations imposed by the aforementioned disabilities.

     24. Plaintiff uses a cane on a daily basis and cannot safely walk without it.

     25. Plaintiff’s access to the Hampton Inn located at 250 N. Andrews Ave., Fort Lauderdale,

         Florida, 33301, and/or full and equal enjoyment of the goods, services, facilities, privileges,

         advantages and/or accommodations offered therein were denied and/or limited due to these

         permanent disabilities, and will be denied and/or limited in the future unless and until

         Defendant is compelled to remove the physical barriers to access and/or change its

         unlawful policies or practices to correct the ADA violations which exist at the property,

         including those set forth in this Complaint.




                                                      5
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 6 of 12



                                    GENERAL ALLEGATIONS

     26. In August 2019, Plaintiff visited Hampton Inn located at 250 N. Andrews Ave., Fort

        Lauderdale, Florida, 33301. Plaintiff returned to the subject property in November 2019,

        December 2019, and January 2020.

     27. Plaintiff intends to return to the subject property for religious conferences if the subject

        property becomes accessible to her.

     28. When Plaintiff traveled to the subject property as a customer of Hampton Inn in January

        2020, she encountered several barriers to access at the subject property that are detailed in

        this Complaint. As a result of Plaintiff’s encounters with the subject property’s barriers,

        Plaintiff suffered harm and injury, and will continue to suffer such harm and injury from

        the illegal barriers and ADA violations discussed herein.

     29. In August 2019, November 2019, and December 2019, Plaintiff self-parked her vehicle at

        the subject property in a designated handicapped parking spot in Defendant’s parking

        garage. Defendant did not charge Plaintiff to park her car in its garage, nor did it require

        Plaintiff to use its valet service.

     30. Defendant currently permits self-parking in its parking garage.

     31. When Plaintiff arrived at the subject property on January 18, 2020, Plaintiff attempted to

        self-park her vehicle in Defendant’s parking garage in a parking spot designated for

        disabled and/or handicapped individuals as she had previously done on her prior visits to

        the subject property. However, on this date, all of the handicapped parking spots were being

        utilized by cars without handicapped placards. Therefore, Plaintiff drove her car to the front

        of the subject property located on NE 3rd Street so she could enter the subject property to

        lodge a complaint related to the misuse of handicapped parking spots. However, when


                                                  6
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 7 of 12



         Plaintiff exited her vehicle, she realized the drop off location at the front of the hotel lacked

         a curb ramp that is ordinarily required for disabled individuals such as herself.

     32. The subject property, in its current state, poses significant safety issues to Plaintiff because

         of its failure to provide disabled patrons with an accessible entry point from the front of

         the hotel on NE 3rd Street.

     33. The subject property further deprived Plaintiff of the full and equal enjoyment of its

         services, facilities, privileges, advantages, and/or accommodations by failing to make its

         entrance handicapped accessible.

     34. Defendant’s failure to include a ramp at the subject property’s front entrance can be

         rectified without causing an undue hardship on Defendant and would make the subject

         property accessible to individuals with disabilities, such as Plaintiff.

     35. Defendant failed to provide an accessible route and/or curb ramp whereby Plaintiff, and

         others with disabilities, could safely and reasonably access the subject property, in

         violation of the ADAAG § 4.6.6.

     36. In addition, Defendant’s unlawful policy or practice of allowing able bodied patrons and/or

         hotel workers who do not suffer from bona fide disabilities and/or do not have handicapped

         placards to utilize handicapped parking spaces violates ADAAG §§ 4.1.2(5)(a) and 4.6.

     37. Furthermore, the cars that Defendant allows to remain wrongfully parked in handicap

         spaces constitute physical barriers to access under the ADA.

                               COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

  38. Plaintiff re-avers and re-alleges the allegations set forth in Paragraphs 1 through 37 above as

     though set for fully herein.

  39. The ADA defines illegal discrimination as including the following:

                                                    7
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 8 of 12



         A failure to make reasonable modifications in policies, practices, or procedures,
         when such modifications are necessary to afford such goods, services, facilities,
         privileges, advantages, or accommodations to individuals with disabilities, unless
         the entity can demonstrate that making such modifications would fundamentally
         alter the nature of such goods, services, facilities, privileges, advantages, or
         accommodations;

         A failure to take steps as may be necessary to ensure that no individual with a
         disability is excluded, denied services, segregated or otherwise treated differently
         than other individuals because of the absence of auxiliary aids and services, unless
         the entity can demonstrate that taking such steps would fundamentally alter the
         nature of the good, service, facility, privilege, advantage, or accommodation being
         offered or would result in an undue burden;

         A failure to remove architectural barriers . . . in existing facilities . . . where such
         removal is readily achievable.

  See 42 U.S.C. § 12182(b)(2)(A)(ii)-(iv).

  40. The ADAAG § 4.1.2(5)(a) specifically provides the following:

         If parking spaces are provided for self-parking by employees or visitors, or both,
         then accessible spaces complying with 3.6 shall be provided in each such parking
         area in conformance with the table below . . .

  41. The ADAAG § 4.6.6 specifically provides the following:

         Passenger loading zones shall provide an access aisle at least 60 in (1.525 mm)
         wide and 20ft (240 in)(6199 mm) long adjacent and parallel to the vehicle pull-up
         space. If there are curbs between the access aisle and the vehicle pull up space,
         then a curb ramp complying with 4.7 shall be provided. Vehicle standing spaces
         and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
         directions.

  42. Defendant has discriminated against Plaintiff by failing to comply with the above

     requirements. A non-exclusive list of unlawful physical barriers, dangerous conditions and

     ADA violations which Plaintiff experienced and/or observed, includes the following:

             a. At the front of the subject property, on NE 3rd Street, Defendant is in violation of

                 the ADAAG §§ 4.6.6, and 4.7 because there is a curb between the access aisle and




                                                    8
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 9 of 12



                 the vehicle pull up space at the subject property’s front entrance without a curb

                 ramp.

             b. In Defendant’s self-parking area in its garage, Defendant violates ADAAG §§

                 4.1.2(5)(a) and 4.6 because of its policy and practice of allowing able bodied

                 visitors and employees that do not have handicap placards to use handicap-

                 designated spaces. Therefore, at times—including when Plaintiff visited to the

                 subject property in January 2020 — Defendant does not provide any accessible

                 handicap parking spaces to disabled individuals.

  43. The subject property is legally required to be, but is not, in compliance with the ADA and the

     ADAAG.

  44. The front entrance to the subject property on NE 3rd Street fails to provide a safe, appropriate,

     or lawful means of entry onto the subject property.

  45. Compliance with the ADA and ADAAG is readily achievable, and would not constitute an

     undue burden on Defendant, and would in no manner (and certainly not in a fundamental

     manner) alter the nature of the goods, services, facilities, privileges, advantages

     accommodations being offered at the subject property’s businesses, because other areas of the

     building contain the accessible curb ramps, and the subject property could easily place a curb

     ramps at its front entrance.

  46. Defendant has nevertheless failed to implement a compliant route from the point of public

     entry through the front to the subject property on NE 3rd Street, or to implement any compliant

     or appropriate manner by which individuals with walking aids and/or wheelchairs may access

     the front of the subject property at issue.




                                                   9
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 10 of 12



   47. Plaintiff will return to subject property soon after the installation and implementation of ADA

      and ADAAG compliant means by which individuals with severe walking impairments safely

      enter the subject property from the front of the Hampton Inn without risking bodily injury or

      other property damage, in order to utilize the goods, services, facilities, privileges, advantages

      and/or accommodations offered therein; however, in light of Plaintiff’s disability, unless and

      until Defendant is brought into compliance with ADA and ADAAG, Plaintiff will remain

      unable to fully, properly and safely access the subject property’s hotel and/or the goods,

      services, facilities, privileges, advantages and/or accommodations at issue.

   48. As a result of the foregoing, Defendant has discriminated against Plaintiff and others with

      disabilities, by denying access to, and full and equal enjoyment of the goods, services,

      facilities, privileges, advantages and/or accommodations of the subject property. Defendant’s

      discrimination is specifically prohibited by 42 U.S.C §12182, et seq.

   49. Moreover, Defendant will continue to discriminate against Plaintiff and others with disabilities

      unless and until it is compelled by this Court to remove all physical barriers at issue and to

      make the subject property fully accessible to and usable by persons with disabilities, including

      Plaintiff.

   50. Plaintiff is without an adequate remedy at law, and is suffering irreparable harm, and

      reasonably anticipates that she will continue to suffer irreparable harm unless and until

      Defendant is required to remove the physical barriers, dangerous conditions, and ADA and

      ADAAG violations that exist upon the subject property, including those set forth herein.

   51. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

      including entry of an order requiring alterations and modifications so as to make the subject




                                                   10
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 11 of 12



      facility readily accessible to, and useable by, individuals with disabilities to the extent required

      by the ADA and ADAAG.

      WHEREFORE, for the foregoing reasons, Plaintiff, DENISE WILLIAMS, respectfully

   requests that this Honorable Court enter judgment in her favor and issue injunctive relief against

   Defendant, APPLE NINE HOSPITALITY OWNERSHIP, INC., d/b/a HAMPTON INN FT.

   LAUDERDALE/DOWNTOWN to become fully compliant with Title III of the ADA and the

   ADAAG, and award Plaintiff attorney’s fees and costs, and all such other relief as is deemed just

   and equitable under the circumstances of this case.

      Dated this 24th day of April 2020.

                                                          Respectfully Submitted,

                                                          USA EMPLOYMENT LAWYERS-
                                                          JORDAN RICHARDS, PLLC
                                                          805 E. Broward Blvd. Suite 301
                                                          Fort Lauderdale, Florida 33301
                                                          Ph: (954) 871-0050
                                                          Counsel for Plaintiff, Denise Williams

                                                          By: /s/ Jordan Richards
                                                          JORDAN RICHARDS, ESQUIRE
                                                          Florida Bar No. 108372
                                                          MELISSA SCOTT, ESQUIRE
                                                          Florida Bar No. 1010123
                                                          JAKE BLUMSTEIN, ESQUIRE
                                                          Florida Bar No. 1017746
                                                          Jordan@jordanrichardspllc.com
                                                          Melissa@jordanrichardspllc.com
                                                          Jake@jordanrichardspllc.com




                                                    11
Case 0:20-cv-60844-XXXX Document 1 Entered on FLSD Docket 04/24/2020 Page 12 of 12



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on April 24,

   2020.

                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372


                                      SERVICE LIST:




                                             12
